Citation Nr: 0416712	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  95-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

2.  Entitlement to service connection for right knee 
condition.

3.  Entitlement to service connection for left knee 
condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976 and from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

As discussed more fully below, the issues of entitlement to 
service connection for degenerative disc disease, lumbar 
spine and entitlement to service connection for hypertension 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The evidence submitted in support of the claim for 
service connection for right knee condition does not 
establish the presence of a current right knee disability.

3.  The evidence submitted in support of the claim for 
service connection for left knee condition does not establish 
the presence of a current left knee disability.

4.  Heart disease was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

3.  A heart disease disability was not incurred in or 
aggravated by active service, and incurrence of heart disease 
may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enacted 
substantial additions and revisions to the law governing VA's 
duty to assist claimants in the development of their claims.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  The VCAA 
mandates VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The Board has conducted a detailed review of the claims 
folder and finds that the RO has fulfilled or surpassed the 
requirements of the VCAA in this matter.  The Board finds 
that numerous documents provided to the veteran, including 
the November 1992 rating decision, the May 1993 Statement of 
the Case (SOC), the May 1994 Hearing Officer Decision, and 
the several Supplemental SOC, have satisfied the requirement 
at § 5103A of the VCAA in that they clearly notified him and 
his representative of the evidence necessary to substantiate 
his claim.  

By letter dated in May 2003, the RO notified the veteran of 
the VCAA and informed him of how responsibilities in 
developing the record, as between the claimant and VA, are 
divided in accordance with the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter requested that 
the veteran submit additional information or evidence within 
30 days of each letter, but further advised him that he had 
an additional year in which to send what was needed.

The United States Court of Appeals for Veteran Claims (CAVC) 
held, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.

As to the last item listed in Pelegrini, the letter did not 
advise the veteran to send in everything he had pertaining to 
his claim.  However, this advisement is not necessarily a 
"requirement."  A precedential opinion of the VA General 
Counsel, VAOPGCPREC 1-2004 (Feb. 24, 2004) appears to hold 
that the Court's finding in Pelegrini, that a request that a 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential."  Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

There is no indication of outstanding Federal Government 
records or other records that have been identified by the 
claimant.  Moreover, the claimant indicated in April 2004 
that he had no additional evidence to present.  The RO has 
provided the veteran with a thorough VA examination pursuant 
to his claims for service connection for right knee 
condition, left knee condition, and heart disease.  Based 
upon the above analysis, there is no indication in this case 
that any further notification or assistance would produce 
evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way may have failed to fulfill 
any duty to notify and assist the appellant, the Board finds 
any such error to be harmless.  See Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on his 
behalf, and has availed himself of those opportunities, final 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Summary of Evidence

The service entrance examination for the Marine Corps, in 
September 1972, revealed a blood pressure reading of 120/74, 
and there was no notation of hypertension.

Service medical records show the veteran presented in 
September 1974 with complaints of chest pain, sharp and 
constant to the left upper quadrant of the chest, which 
increased with running and exertion.  The impression was 
shoulder strain, left.  In February 1976, the veteran 
complained of pain in left upper chest that traveled down the 
arm to the elbow and had been occurring for five months 
duration.  He reported the pain starts out as a mild, 
constant pain and becomes a sharp pain in various amounts of 
time.  He described intermittent pain that could come at any 
time regardless of engagement in or absence of exercise.  The 
veteran stated his heart will beat faster or slower and pound 
harder, and he gets a great amount of pain when his heart 
skips a beat.  Blood pressure was 160/100.  The veteran 
disclosed that high blood pressure ran in his family.  On 
examination, the veteran's chest was clear.  His heart was 
negative for murmur or gallop.  He was not tender to 
palpation.  An electrocardiogram and a chest x-ray were 
interpreted to be within normal limits.  Blood pressure 
checks were as follows: standing-122/88; sitting- 118/88; and 
laying- 122/84.  Blood pressure was checked again three days 
later and demonstrated the following: standing- 130/80; 
sitting- 128/78; and laying 126/70.  The conclusion was blood 
pressure probably within normal limits.  On physical 
examination for purposes of release from active duty, in June 
1976, the veteran's blood pressure was 132/90.

The veteran underwent an enlistment physical examination in 
August 1977, which showed blood pressure was 140/80.  A grade 
I systolic murmur pulmonary area was noted as a defect.  
During outpatient visits in August 1978, the veteran's blood 
pressure was recorded as 130/78 and 120/70.  The veteran 
presented in February 1980 with complaints of high blood 
pressure.  On examination blood pressure was 160/60 and 
120/60 in the left arm sitting.  The assessment was 
normotension.  The veteran presented in September 1980, 
complaining of back pain increasing in the last year.  He 
described pain in the lumbar region of the spine while 
bending over generators.  Physical examination demonstrated 
good range of motion and the veteran was able to walk on his 
heels and toes.  No contracting was noted, but there was mild 
increase in pain with increased pressure.  The assessment was 
unknown etiology/no acute problem.   Medical history 
indicated the original injury occurred when he fell off the 
back of a 21/2-ton truck.  He reported that he had never been 
to sick call.  In November 1980, the veteran presented with 
complaints of chest pain and a heavy feeling.  He denied 
shortness of breath, nausea, or diaphoresis.  Initial blood 
pressure reading was 174/100.  Lying down it was 160/90 in 
the right arm and 172/102 in the left arm.  The impression 
was heart murmur and ? (denoting elevated, high, or rising) 
blood pressure.   A chest x-ray in November 1980 was 
interpreted to show no significant abnormalities.  The 
veteran returned three days later for follow up.  Blood 
pressure was 126/72 on the left and 130/68 on the right.  The 
murmur was not heard at rest, but it was heard after 
exercise.  The assessment was heart murmur, Grade I-II/VI-
not pathologic.

The veteran complained of several days of back pain in 
February 1981.  No recent injury or illness was indicated.  
The pain was in the left lumbosacral area; there was no 
radiation to the legs.  The examination was normal except for 
pain with flexion.  The assessment was mechanical low back 
pain.  Dental records show blood pressure readings of 124/60 
and 130/62 in June 1981.  The veteran underwent a separation 
physical examination in July 1981.  He endorsed the following 
pertinent symptoms or disorders in his medical history: 
swollen or painful joints, shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, heart 
trouble, high or low blood pressure, and recurrent back pain.  
He denied a history of "trick" or locked knee, arthritis, 
rheumatism, or bursitis, and bone joint or other deformity.  
The physician's notes indicate the veteran complained of 
frequent back and knee pain and was seen at the emergency 
room for swollen knees.  Notes indicated the veteran had a 
transient episode of hypertension during a family crisis and 
was found to have a function Grade II/VI systolic murmur.  
Clinical evaluation was normal.  Blood pressure was 146/84.  
The summary of defects and diagnoses included slight increase 
in systolic pressure.

Treatment records from E.S.B., M.D., show the veteran was 
taking blood pressure medication (Catapres) in March 1984, 
which had been prescribed some time earlier by another 
physician.  The veteran presented in early April and his 
blood pressure was 160/70.  On examination blood pressure was 
140/100.  The assessment was hypertension.  The veteran 
presented in April 1984 complaining that he felt lightheaded.  
When seen a couple weeks later, the veteran reported that the 
morning before he felt very tired, weak, generally bad, and 
had a low-grade headache.  He went to the hospital and his 
blood pressure reading was 173/106.  He reported he was 
taking his medication and maintained a low salt diet.  A week 
later the veteran reported side effects to medication.  His 
blood pressure was 106/58.  The next week, blood pressure was 
still 106/58 and the assessment was hypertension, stable.  
The veteran complained of tightness in his chest and feeling 
like he was going to faint in August 1988.  The impression 
after physical examination, electrocardiogram (EKG), and 
enzymes, was anxiety reaction.

Private hospital records show the veteran was admitted in 
August 1990 for evaluation of chest discomfort.  The veteran 
reported having chest discomfort for the preceding few months 
with variable relation to physical exercise, but almost 
always occurring after an emotional stress.  He indicated the 
episodes were mostly localized to the retrosternal area with 
associated tingling sensation of the left upper extremity.  
The veteran underwent left heart catherization, including 
coronary arteriography.  The pertinent final diagnoses were 
chest pain-acute myocardial infarction ruled out and normal 
coronary arteries.

Private hospital records show the veteran underwent a lumbar 
laminotomy and foraminotomy and excision of disc at L4-5 on 
the left side in September 1990.  Postoperative diagnosis was 
herniated disc and stenosis with left sided symptoms with 
extruded fragment at L4-5 on the left.

Private hospital records reflect the veteran underwent a 
laminectomy at L4, bilateral partial facetectomy, L4-5, 
discectomy L4-5 on the left, bilateral posterolateral fusion 
L4-5 with EBI bone stimulator, and right iliac crest bone 
graft in May 1992.  The postoperative diagnosis included 
herniated nucleus pulposus, L4-5 on the left, lateral 
recessed spinal stenosis, and lumbar instability.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in July 1992.  He reported a 
medical history, which included a back injury in 1979 from 
falling off an Army truck, knee pains, back pain with two 
operations and other treatment, a heart murmur diagnosed in 
1977, left lateral chest pain, elevated blood pressure, and 
shortness of breath after exercise.  The veteran also 
disclosed a medical history of compulsive sighing, frequent 
transitory palpitation, frequent giddiness, and frequent pins 
and needle feelings in his fingers.  Physical examination 
indicated blood pressure was 130/80 and the heart rate was 64 
and regular.  The heart was not enlarged and no gallop, 
thrill, or click was detected.  A faint grade I apical 
systolic murmur was heard only when the veteran lay on his 
left side.  The diagnosis was no hypertension at the present 
time and possibly no hypertensive disease at all; heart 
murmur is of no possible significance and does no represent 
organic heart disease, and no other systemic disease was 
present.

During the orthopedic examination the veteran reported he was 
involved in a lot of physical activity in 1974/1975 time 
frame, which included running.  His knees began to hurt when 
he ran and he continues to have trouble with the knees.  He 
stated the knees swell up and tend to give out.  He noted 
that at times, the knees appeared to bow inward and pop.  He 
also described a falling incident and stated he fell and 
jerked his back.  He underwent surgery on his back in 1990 
and 1992, and was currently in recovery at that time.  He 
stated he had limited back movement and must protect his 
back.  He described radiation down the lateral aspect of both 
thighs and legs, greater on the left.  Following a physical 
examination, the impression was as follows:  (1) 
postoperative status, multiple surgical procedures including 
laminectomy, a facetectomy, and a lumbar fusion, lumbar 
spine, and (2) internal derangement, knees bilaterally.

The veteran testified at a local hearing in October 1993.  
His testimony indicates as follows:

The veteran withdrew his claim for service connection for a 
heart murmur.  (Transcript (T.) at p. 1).  The veteran 
injured his back around 1978 when he fell off a truck.  He 
stopped working for a few minutes and did not seek treatment 
initially because he felt like he was okay.  He had a 
numbness and loss of feeling in his lower back through his 
hips.  He also felt very stiff for a long time.  (T. at p. 
2).  There was a knot in his back after he fell.  For a while 
he was not doing manual labor, but he was promoted and he 
started having  problems at that point.  After he left the 
military, he was not in a very physical job, but when he 
began working in a steel mill, his back "cratered" on him.  
(T. at p. 3).  He bent over to pick up a wrench and the 
herniated disc "blew to the inside."  The problems he began 
having were identical to the problems he experienced in the 
military.  (T. at p. 4).  The veteran discussed his knees and 
back during his separation examination, but the doctor did 
not look at his back at all.  His knees were swollen and 
popped at that time and he also had the knot in his back. (T. 
at p. 5-6).  The veteran was treated with medication for high 
blood pressure while he was in Hainesville, Louisiana.  He 
was also hospitalized for chest pains and elevated blood 
pressure.  In both instances he had very adverse reactions to 
the medication.  His blood pressure continues to read very 
high, but he has not sought treatment for his blood pressure 
because he was afraid of the consequences.  (T. at pp. 7-8).  
His blood pressure was also extremely elevated in service and 
he was put on bed rest for 72 hours.  ( T. at p.7).  His 
knees bow outward and they made an audible clicking and 
grinding during the VA examination.  They give to the sides.  
The knee and back problems are completely separate and 
distinct.  (T. at pp. 8-10).

VA outpatient records show in July 1996, a MRI (magnetic 
resonance imaging) was interpreted to show mild disc bulging, 
status post laminectomy L4-5, and evidence of disc 
herniation.
  
The veteran underwent a C&P examination in April 1997.  The 
examiner reviewed the veteran's claims file and noted that 
the separation physical examiner specifically stated that the 
veteran had a transient rise in blood pressure during family 
crisis.  Blood pressure at various times was noted, along 
with post service treatment in August 1990 and the C&P 
examination report from July 1992.  Upon physical examination 
the veteran's blood pressure was 126/80 and 124/80.  The 
diagnosis was hypertension, examined for and not found-
veteran is not on treatment for hypertension at the time of 
examination; there is no documentation of the veteran being 
diagnosed or treated for hypertension during military service 
and no evidence of hypertension or cardiovascular disease in 
August 1990 or in July 1992.

During the orthopedic examination the veteran's chief 
complaints were weak knees and pain running down the right 
leg from the back to the foot.  X-rays of the knees were 
interpreted to be completely normal.  Following a physical 
examination the diagnosis was as follows: (1) history of 
laminectomy for herniated nucleus pulposus L4/5 with 
radiculopathy to the right foot, but with a fairly good range 
of motion except in forward flexion (2) complaints of 
bilateral knee weakness in a patient who walks with a bizarre 
gait, with zero to 140 degrees of motion in tight knee joints 
and negative x-rays.  In an October 1998 addendum, the 
examiner stated the veteran had muscle spasm in service and 
this had nothing to do with the herniated nucleus pulposus he 
had later in life.

VA outpatient records show the veteran telephoned the clinic 
in May 1997 and reported his knees gave way; he requested a 
brace.  A diagnosis of hypertension borderline was made.  In 
October 1999, the veteran reported his blood pressure was 200 
standing up.  He also reported dizziness.  Blood pressure was 
154/94 reclining, 186/110 sitting, and 154/104 standing.  The 
veteran underwent a stress test in November 1999.  A MRI in 
October 1999 was interpreted to show disc desiccation at L4-5 
with posterior protrusion with minimum to mild bilateral 
neural foraminal stenosis inferiorly.  The diagnosis in May 
2003 was chronic back pain and lumbosacral spondylosis 
without myelopathy.


II.  Analysis

The Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals) has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of a service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Review of the record indicates that a number of the veteran's 
claims have not been substantiated because no current 
disability is shown.  In this regard, the most recent 
evidence reflects no current disability of either the right 
or the left knee.  The Board notes that internal derangement 
of the knees bilaterally was diagnosed in 1992; however, the 
most recent examination in April 1997 failed to substantiate 
a current disability.  The April 1997 examiner acknowledged 
the veteran's subjective complaints, but was unable to find 
any objective evidence of disability.  Specifically, x-rays 
were interpreted as completely normal, range of motion was 
normal, and the knees joints were tight.  As noted, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  The Board also notes that although the veteran 
mentioned having treatment for knee pain and swollen knees 
during his separation examination, no knee disorder was 
diagnosed for either knee during treatment in service or at 
the time of separation.  Moreover, post-service treatment 
records show only one complaint regarding the knees, which 
occurred in May 1997.  Consequently, continuity of 
symptomatology is not substantiated in the record.  38 C.F.R. 
§ 3.303 (b).  The Board concludes that the evidence 
preponderates against the veteran's entitlement to service 
connection of a right knee condition and service connection 
for a left knee condition.  38 C.F.R. § 3.102 (2003).

Medical evidence indicates that the veteran does not have a 
current disability of heart disease.  The Board addresses 
service connection for hypertension separately; the Board 
also notes initially that the veteran withdrew his claim for 
service connection for a heart murmur.  (T. at p. 1).  The 
record documents repeated complaints of chest pain, 
dizziness, and other symptoms.  However, objective testing, 
including a stress test in November 1999, and EKGs at various 
times, have failed to indicate the presence of heart disease.  
Accordingly, medical providers have determined that no heart 
disease is present.  In claims regarding service connection, 
the resolution of issues that involve medical knowledge, such 
as diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  While 
the Board is confident the veteran believes in good faith 
that he has a heart disease that is connected to service, the 
Board must defer to competent evidence.  In this case, the 
competent evidence is overwhelmingly against the veteran's 
claim for service connection for heart disease and reasonable 
doubt is not for application.  


ORDER

Service connection for a right knee condition is denied.

Service connection for left knee condition is denied.

Service connection for heart disease is denied.


REMAND

Review of the record reveals the veteran does have a current 
disability in his lumbar spine.  The record also reflects a 
history of complaints while the veteran was still in service, 
including complaints at his separation physical examination.  
The only diagnosis in service, however, was mechanical back 
pain.  The medical evidence fails to show a nexus between the 
veteran's complaints in service and the veteran's current 
diagnoses.  In an October 1998 addendum, the VA examiner 
specifically concluded that the veteran's muscle spasm in 
service was completely unrelated to the herniated nucleus 
pulposus later in life.  However, the veteran's current 
diagnosis, as of May 2003, is chronic back pain and 
lumbosacral spondylosis without myelopathy.  Spondylosis is 
defined as degeneration or deficient development of the 
articulating part of a vertebra.  Stedman's Medical 
Dictionary (26th Edition, 1995).   The Board is unable to 
determine whether this diagnosis is separate and distinct 
from the veteran's herniated nucleus pulposus.  See Espiritu 
v. Derwinski, supra.  And while the relationship between 
herniated nucleus pulposus and service has clearly been 
addressed, it is unclear whether any relationship between 
lumbosacral spondylosis without myelopathy and service has 
ever been considered.  This is a question of medical 
etiology; therefore, competent medical evidence is required.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Consequently, further 
development is needed.  38 C.F.R. § 4.2 (2003).

Service medical records show the veteran had blood pressure 
well within normal limits (120/74) on service entrance 
physical examination in September 1972.  During service, he 
had elevated blood pressure on numerous occasions.  In 
November 1980, the impression of one physician was ? 
(denoting elevated, high, or rising) blood pressure.  Due to 
the use of an abbreviation, it is unclear exactly what the 
impression was.  The Board also notes on the separation 
examination in July 1981, the summary of defects and 
diagnoses reflected slight increase in systolic pressure.  
There is a clear diagnosis of hypertension in private 
treatment records in April 1984 and a history of treatment 
for hypertension prior to that.  Review of the C&P 
examination report indicates that the private treatment 
records were not available at the time of the examination.  
Moreover, it is unclear whether the examiner reviewed service 
medical records from the veteran's second enlistment, which 
include the November 1980 entry and the separation physical 
examination.  (See pages 6 through 11 of prior decision for 
additional blood pressure readings.)  Consequently, the Board 
finds that a new examination is needed, which clearly 
considers the veteran's complete record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

1.  The veteran should be asked to 
identify any sources of pertinent 
medical treatment for his degenerative 
disc disease, lumbar spine.  Any medical 
records other than those now on file 
pertaining to diagnosis or treatment of 
any degenerative disc disease, lumbar 
spine, should be obtained and associated 
with the claims folder.  

2.  The veteran should then be afforded 
an examination by an appropriately 
qualified physician to determine the 
nature, status and etiology of any 
current low back disorder, including 
degenerative disc disease, lumbar spine, 
and lumbosacral spondylosis without 
myelopathy, if present.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express an opinion as to 
the likelihood that the veteran's current 
degenerative disc disease, lumbar spine, 
or lumbosacral spondylosis without 
myelopathy is related to service.

If the physician cannot answer the above 
question without resort to speculation, 
he or she should so indicate.  The 
physician should provide the rationale 
for the conclusions reached and cite the 
evidence relied on or rejected in forming 
any opinion.

3.  The appellant should then be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any hypertensive 
disorder.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) What is the etiology and correct 
diagnosis of any current hypertensive 
disorder?

(b) Is it at least as likely as not 
(i.e., 50 percent or greater) that the 
elevated blood pressure readings in 
service represented the onset of any 
current hypertensive disease?  If not, 
when were clinical findings representing 
hypertensive disease first shown by the 
medical records?

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current cardiac 
disability causally related to service.
 
The veteran is advised that failure to 
report for the scheduled examination(s) 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 






to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



